COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Acme Energy Services, Inc. d/b/a Big Dog     §              No. 08-17-00145-CV
  Drilling,
                                               §                Appeal from the
                       Appellant,
                                               §               109th District Court
  v.
                                               §            of Winkler County, Texas
  Sandra H. Staley, Individually as
  Independent Executrix of the Estate of       §                 (TC# 15,681-B)
  George G. Staley, Deceased, and as
  Trustee of the Tax Free Trust for Sandra     §
  H. Staley,
                                               §
                       Appellees.
                                           §
                                         ORDER

       The Court GRANTS the District Clerk’s request for an extension of time within which to

file the Clerk’s Record until December 20, 2017. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Sherry Terry, District Clerk, for Winkler County, Texas

prepare the Clerk’s Record, and forward the same to this Court on or before December 20, 2017.


       IT IS SO ORDERED this 20th day of November, 2017.

                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.